 



Exhibit 10.1
DANA HOLDING CORPORATION
NONQUALIFIED STOCK OPTION AGREEMENT
     THIS AGREEMENT is made as of                     , 20___ (the “Date of
Grant”) by and between Dana Holding Corporation, a Delaware corporation (the
“Company”),
and                                                              (the
“Optionee”). Any undefined terms appearing herein as defined terms shall have
the same meaning as they do in the Dana Holding Corporation 2008 Omnibus
Incentive Plan, as amended from time to time (the “Plan”).
     WHEREAS, Optionee is an employee of the Company or one of its Subsidiaries;
     WHEREAS, the Company has established the Plan, a copy of which and related
prospectus can be found by logging on to the Company’s Human Resources website
at myhr.dana.com and selecting My Money or, free of charge, by written or
telephonic request to the Company Secretary, and which Plan is made a part
hereof;
     WHEREAS, the Company desires to grant to the Optionee an Option Right under
the Plan and the terms hereinafter set forth; and
     WHEREAS, the Option Right is intended as a nonqualified stock option and
shall not be treated as an “incentive stock option” within the meaning of that
term under Section 422 of the Internal Revenue Code of 1986, as amended:
     NOW, THEREFORE, in consideration of the premises, and of the mutual
agreements hereinafter set forth, it is covenanted and agreed as follows:
     1. Grant of Option. Pursuant to the provisions of the Plan, the Company
grants to the Optionee as of the Date of Grant an Option Right (the “Option”) to
purchase                      shares of Common Stock at a price of $         per
share, which represents at least the Market Value Per Share on the Date of Grant
(the “Option Price”).
     2. Right to Exercise.
     (a) Subject to Sections 2(b) and (c), 4 and 6 below, the Option will become
exercisable to the extent of                      of the total number of shares
of Common Stock underlying the Option on each of the first       
         anniversaries of the Date of Grant if the Optionee remains continuously
employed by either the Company or any Subsidiary until such time. To the extent
the Option is exercisable, it may be exercised in whole or in part.
     (b) Notwithstanding Section 2(a) above, the Option shall become immediately
exercisable in full, if at any time prior to the termination of the Option, a
Change in Control shall occur.
     (c) Notwithstanding Section 2(a) above, if the Optionee should die or
become Disabled while in the employ of the Company or any Subsidiary, this
Option shall immediately become exercisable in full and shall remain exercisable
until terminated in accordance with Section 4 below.

 



--------------------------------------------------------------------------------



 



     3. Payment. The Option Price shall be payable (a) in cash or by check or by
wire transfer of immediately available funds, as acceptable to the Company,
(b) by actual or constructive transfer to the Company of nonforfeitable,
unrestricted shares of Common Stock that have been owned by the Optionee for
more than six (6) months prior to the date of exercise, or (c) by a combination
of such methods of payment. The requirement of payment in cash shall be deemed
satisfied if the Optionee shall have made arrangements satisfactory to the
Company with a bank or a broker who is a member of the National Association of
Securities Dealers, Inc. to sell on the exercise date a sufficient number of the
shares being purchased so that the net proceeds of the sale transaction will at
least equal the Option Price plus payment of any applicable withholding taxes
and pursuant to which the bank or broker undertakes to deliver the full Option
Price plus payment of any applicable withholding taxes to the Company on a date
satisfactory to the Company, but not later than the date on which the sale
transaction will settle in the ordinary course of business.
     4. Termination. This Option shall terminate on the earliest of the
following dates:
     (a) The date on which the Optionee ceases to be an employee of the Company
or any Subsidiary, if the Optionee’s employment with the Company or a Subsidiary
is terminated for Cause;
     (b) Six (6) months after the Optionee ceases to be an employee of the
Company or a Subsidiary, unless the Optionee ceases to be such employee by
reason of death, Disability, Normal Retirement or termination for Cause;
     (c) One (1) year after the death of the Optionee if the Optionee dies while
an employee of the Company or a Subsidiary (in which case the Option becomes
immediately exercisable in full pursuant to Section 2(c) herein);
     (d) Three (3) years after the permanent and total disability of the
Optionee if the Optionee becomes Disabled (as described in Section 2(c) above)
while an employee of the Company or a Subsidiary; and
     (e) Ten (10) years from the Date of Grant.
     5. Option Nontransferable. This Option is not transferable by the Optionee
otherwise than by will or the laws of descent and distribution.
     6. Compliance with Law. The Company shall make reasonable efforts to comply
with all applicable federal and state securities laws; provided, however, that
notwithstanding any other provision of this Agreement, this Option shall not be
exercisable if such exercise would result in a violation of any such law.
     7. Adjustments. The Company shall make any adjustments in the Option Price
and in the number or kind of shares of Common Stock or other securities covered
by the Option that the Company may determine to be equitably required to prevent
any dilution or expansion of Optionee’s rights under this Agreement that
otherwise would result from any (a) stock dividend, stock split, combination of
shares, recapitalization or other change in the capital structure of the
Company, (b) merger, consolidation, spin-off, split-off, spin-out, split-up,
separation, reorganization, partial or complete liquidation involving the
Company or other distribution of assets, issuance of rights or warrants to
purchase securities of the Company, or (c) other transaction or event having an
effect similar to any of those referred to in Section 7(a) or 7(b) hereof.
Furthermore, in the event that any transaction or event described or referred to
in the

2



--------------------------------------------------------------------------------



 



immediately preceding sentence shall occur, the Company shall provide in
substitution of any or all of Optionee’s rights under this Agreement such
alternative consideration as the Company may determine in good faith to be
equitable under the circumstances. In addition, for each Option Right with an
Option Price greater than the consideration offered in connection with any such
transaction or event or Change in Control, the Board may in its sole discretion
elect to cancel such Option Right without any payment to the Optionee holding
such Option Right.
     8. No Dividend Equivalents. The Optionee shall not be entitled to dividend
equivalents.
     9. Taxes and Withholding. If the Company shall be required to withhold any
federal, state, local or foreign tax in connection with the exercise of this
Option, it shall be a condition to such exercise that the Optionee pay or make
arrangements satisfactory to the Company for payment of all such taxes. The
Optionee may elect that all or any part of such withholding requirement be
satisfied by retention by the Company of a portion of the shares purchased upon
exercise of this Option. If such election is made, the shares so retained shall
be credited against such withholding requirement at the Market Value Per Share
on the date of exercise. In no event, however, shall the Company accept shares
of Common Stock for payment of taxes in excess of required tax withholding
rates.
     10. Continuous Employment. For purposes of this Agreement, the continuous
employment of the Optionee with the Company or a Subsidiary shall not be deemed
to have been interrupted, and the Optionee shall not be deemed to have ceased to
be an employee of the Company or Subsidiary, by reason of (a) the transfer of
the Optionee’s employment among the Company and its Subsidiaries or (b) an
approved leave of absence.
     11. No Employment Contract. This Option is a voluntary, discretionary award
being made on a one-time basis and it does not constitute a commitment to make
any future awards. Nothing in this Agreement will give the Optionee any right to
continue employment with the Company or any Subsidiary, as the case may be, or
interfere in any way with the right of the Company or a Subsidiary to terminate
the employment of the Optionee.
     11. Relation to Other Benefits. Any economic or other benefit to Optionee
under this Agreement or the Plan shall not be taken into account or considered
as salary or compensation in determining any benefits to which Optionee may be
entitled under any profit-sharing, retirement or other benefit or compensation
plan maintained by the Company or any Subsidiary and shall not affect the amount
of any life insurance coverage available to any beneficiary under any life
insurance plan covering employees of the Company or a Subsidiary.
     12. Information. Information about the Optionee and the Optionee’s
participation in the Plan may be collected, recorded and held, used and
disclosed for any purpose related to the administration of the Plan. The
Optionee understands that such processing of this information may need to be
carried out by the Company and its Subsidiaries and by third party
administrators whether such persons are located within the Optionee’s country or
elsewhere, including the United States of America. The Optionee consents to the
processing of information relating to the Optionee and the Optionee’s
participation in the Plan in any one or more of the ways referred to above.
     13. Relation to Plan. This Agreement is subject to the terms and conditions
of the Plan. In the event of any inconsistency between the provisions of this
Agreement and the Plan, the Plan shall govern. All terms used herein with
initial capital letters and not otherwise defined herein that are defined in the
Plan shall have the meanings assigned to them in the Plan. The Board (or a
committee of the Board) acting pursuant to the Plan, as constituted from time to
time, shall, except as expressly provided

3



--------------------------------------------------------------------------------



 



otherwise herein, have the right to determine any questions which arise in
connection with the grant of the Option hereunder.
     14. Compliance with Section 409A of the Code. To the extent applicable, it
is intended that the options granted under this Agreement and the Plan be “stock
rights” exempt from the provisions of Section 409A of the Code, so that the
income inclusion provisions of Section 409A(a)(1) of the Code do not apply to
the Optionee. This Agreement and the Plan shall be administered in a manner
consistent with this intent. Reference to Section 409A of the Code is to
Section 409A of the Internal Revenue Code of 1986, as amended, and will also
include any regulations or any other formal guidance promulgated with respect to
such Section by the U.S. Department of the Treasury or the Internal Revenue
Service.
     15. Amendments. Any amendment to the Plan shall be deemed to be an
amendment to this Agreement to the extent that the amendment is applicable
hereto; provided, however, that no amendment shall adversely affect the rights
of the Optionee under this Agreement without the Optionee’s consent (provided,
however, that the Optionee’s consent shall not be required to an amendment that
is deemed necessary by the Company to ensure compliance with Section 409A of the
Code).
     16. Severability. If any provision of this Agreement or the application of
any provision hereof to any person or circumstances is held invalid,
unenforceable or otherwise illegal, the remainder of this Agreement and the
application of such provision to any other person or circumstances shall not be
affected, and the provisions so held to be invalid, unenforceable or otherwise
illegal shall be reformed to the extent (and only to the extent) necessary to
make it enforceable, valid and legal.
     17. Successors and Assigns. Without limiting Section 5 hereof, the
provisions of this Agreement shall inure to the benefit of, and be binding upon,
the successors, administrators, heirs, legal representatives and assigns of the
Optionee, and the successors and assigns of the Company.
     18. Governing Law. This Agreement shall be governed by and construed in
accordance with the internal substantive laws of the State of Delaware, without
giving effect to any principles of conflict of laws thereof.
[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

4



--------------------------------------------------------------------------------



 



     Executed in the name and on behalf of the Company at Toledo, Ohio, as of
the date first above written.

            DANA HOLDING CORPORATION
      By:           Name:           Title:        

     The undersigned Optionee hereby acknowledges receipt of an executed
original of this Agreement and accepts the Option Rights or other securities
covered hereby, subject to the terms and conditions of the Plan and the terms
and conditions herein above set forth.

                        Optionee          Date:     

5